DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the amendment filed 4/26/2021. Claims 3-6, 8-21, 23, 25, 27-29, 31, 33-34, 37-39, 41, 43, 45-48, 50, 52-54, 56 and 63-64 are cancelled. Claims 1, 36, 40, 42, 44, 51, 55 and 66-67 are currently amended. Claims 68-76 are new. Claims 1-2, 7, 22, 24, 26, 30, 32, 35-36, 40, 42, 44, 49, 51, 55, 57-62 and 65-76 are currently pending.

Allowable Subject Matter
3.	Claims 1-2, 7, 22, 24, 26, 30, 32, 35-36, 40, 42, 44, 49, 51, 55, 57-62 and 65-76 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The closest prior art LaLonde et al. (US 2009/0058635) teaches a portable patient communicator (PPC) includes a portable housing that supports a processor coupled to memory for storing medical firmware and wireless radio firmware, first and second radios, a processor, and a power source. Communications between a patient implantable medical device (PIMD) and the first radio of the PPC are effected in accordance with program instructions of the medical firmware, and communications between the second radio of the PPC and the wireless network are effected in accordance with program instructions of the wireless radio firmware. Data from the PIMD is received via the first radio to which a priority level is assigned, such as in a tiered manner. A data transport mechanism is selected among disparate data transport mechanisms based at least in part on the priority level. PIMD data is transmitted to the wireless network using the selected transport mechanism via the second radio (See, for example, LaLonde: abstract; ¶¶ [0007]-[0010]; FIGS. 1-17).
	The next closest prior art is Ball et al. (US 8827904) teaches a method and apparatus for providing status of a parameter that includes detecting an alert level of a parameter monitored by an implanted medical device, transmitting data corresponding to the detected alert level from the implanted medical device to an external monitor, scheduling a follow-up interrogation session after receiving transmitted data corresponding to the detected alert level, and retrieving updated data from the implanted medical device corresponding to the monitored parameter during the follow-up interrogation session (See, for example, Ball: abstract; col. 2, lns. 16-57; FIGS. 1-5).
	The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “A) performing a first autonomous process wherein, for each respective subject in a first plurality of subjects, the first autonomous process comprises: (i) obtaining a respective data element from a corresponding medical device connected to the respective subject in the first plurality of subjects, (ii) interrogating the respective data element to determine a condition of the corresponding medical device or to determine a condition of the respective subject, (iii) recording, responsive to the interrogating (ii), (a) a first medical code indicative of the condition of the corresponding medical device or the condition of the respective subject has been evaluated and (b) an associated timestamp for the interrogating in a medical record associated with the respective subject, and (iv) comparing the determined condition of the corresponding medical device or determined condition of the respective subject to a condition of an alert rule and, when the determined condition of the corresponding medical device or determined condition of the respective subject satisfies the condition of the alert rule, generating an alert for the corresponding medical device or respective subject, wherein the nature of the alert is specified by the alert rule; B) performing a second autonomous process at each respective epoch in a plurality of epochs, the second autonomous process comprising, for each respective subject in a second plurality of subjects: (i) determining whether the first medical code has been recorded in the medical record associated with the respective subject during the respective epoch by parsing the medical record for the first medical code and, when found in the medical record, using the associated timestamp to determine if the first medical code is associated with respective epoch, (ii) advancing a compliance counter when the medical record associated with the respective subject includes the first medical code associated with the respective epoch, and (iii) advancing a noncompliance counter when the medical record associated with the respective subject does not include the first medical code associated with the respective epoch, wherein, the first plurality of subjects constitutes all or a portion of the second plurality of subjects and wherein each subject in the second plurality of subjects has the corresponding medical device; and C) performing a third process, wherein the third process comprises: (i) receiving a compliance request and, responsive to the compliance request, providing compliance information in accordance with the compliance counter or the noncompliance counter, (ii) providing one or more suggested treatment options based upon the compliance information, or (iii) providing a list of subjects, wherein the list of subjects is identified from the second plurality of subjects on the basis that they (a) share one or more characteristics and (b) the medical records of the subjects indicate they lack a specific therapy or a treatment that is standard of care for subjects having the one or more characteristics,” as claimed in amended independent claim 1 and similarly in amended independent claims 66 and 67.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686